FILED
                             NOT FOR PUBLICATION                            OCT 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

MICHAEL LEON WILLIAMS,                           No. 09-15322

               Plaintiff - Appellant,            D.C. No. 2:07-cv-01020-HDM-
                                                 GWF
  v.

KERRY RUESCH, Metro Police Officer;              MEMORANDUM *
et al.,

               Defendants - Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                   Howard D. McKibben, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N. R. SMITH, Circuit Judges.

       Michael Leon Williams, a Nevada state prisoner, appeals pro se from the

district court’s order denying him leave to amend the complaint in his 42 U.S.C.

§ 1983 action alleging that a police officer presented perjured testimony to a grand



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                  09-15322
jury, causing Williams’s indictment on criminal charges that were later dismissed.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion the denial of leave to amend. Halet v. Wend Inv. Co., 672 F.2d 1305,

1310 (9th Cir. 1982). We may affirm on any basis supported by the record. Zuress

v. Donley, 606 F.3d 1249, 1252 (9th Cir. 2010). We affirm.

      The district court did not abuse its discretion by denying Williams leave to

amend his complaint because amendment would have been futile. The defendant

police officer is entitled to absolute immunity because he did not function as the

complaining witness in the criminal case against Williams. See McSherry v. City

of Long Beach, 584 F.3d 1129, 1147 n.2 (9th Cir. 2009) (police officer defendant

absolutely immune from § 1983 liability for allegedly perjured testimony where

the complaining witness in the underlying criminal case was the victim). The

deputy district attorneys whom Williams sought to name in his Second Amended

Complaint also enjoyed absolute immunity. See Imbler v. Pachtman, 424 U.S.

409, 410 (1976) (prosecutor absolutely immune from § 1983 liability in action

alleging he knowingly used false testimony at trial).

      Williams’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    09-15322